Citation Nr: 1010460	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression. 

2.  Entitlement to service connection for a disability of the 
foot and toes on the left lower extremity.

3.  Entitlement to service connection for low back disorder. 

4.  Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1974 to May 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).  In the October 2005 
rating decision, the RO denied service connection for 
depression, left foot and toes disability, low back disorder 
and multiple sclerosis.  By the way of the July 2007 rating 
decision, the RO denied service connection for PTSD.  The 
Veteran has perfected an appeal as to these matters. 

In November 2009, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder. 


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence does 
not establish the presence of PTSD in accordance with § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) was in service.

2.  The preponderance of the evidence does not establish that 
any psychiatric disorder, including major depressive 
disorder, was present in service, or that any psychiatric 
disorder is related to service.

3.  The preponderance of the medical evidence is against a 
finding of any link between the Veteran's current disability 
of the left foot and toes and his foot-related symptoms in 
service.

4.  A chronic low back disorder was not shown in service, or 
within the first year after discharge, and the preponderance 
of the medical evidence is against a finding that the 
Veteran's current low back disorder is related to service.  

5.  The first medical evidence of a multiple sclerosis is not 
shown until two decades after the Veteran's discharge from 
service and the preponderance of the medical evidence is 
against a finding that the Veteran's multiple sclerosis is 
related to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric 
disorder, to include PTSD and depression, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for entitlement to service connection for 
disability of the left foot and toes disability have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

3.   The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

4.  The criteria for entitlement to service connection for 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the October 2005 RO decision, VA sent a letter 
to the Veteran in April 2005 that addressed some notice 
elements concerning his claims for depression, left foot and 
toes disability, low back disorder, and multiple sclerosis.  
The letter informed the Veteran of what evidence is required 
to substantiate the claims, and apprised the Veteran as to 
his and VA's respective duties for obtaining evidence.  In a 
June 2007 letter, VA has informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the June 2007 notice was sent after the October 2005 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a July 
2009 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In regard to the Veteran's PTSD claim, VA provided the 
Veteran with a notice letter in December 2006 that fully 
addressed the notice elements of that claim.  The Board finds 
that the VCAA duty to notify was fully satisfied as to the 
Veteran's claims.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with medical examinations in conjunction with his 
claims, in which each of the VA examiners addressed the 
likely etiology of the Veteran's claimed disability.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty, or in the case of multiple sclerosis, if it has become 
manifested to a compensable degree with in seven years of 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Psychiatric Disorder, to include PTSD and Depression 

The Veteran has filed separate claims for service connection 
for PTSD and for depression.  The Board will first address 
whether the Veteran meets the criteria for service connection 
for PTSD, and then it will address whether any other 
diagnosed psychosis warrants service connection. 

In order to prevail on the issue of service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressors actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  In addition, psychoses are on the list 
of chronic diseases subject to presumptive service 
connection; and, the applicable presumptive period is one 
year.  38 C.F.R. § 3.307(a)(3). 

The Veteran has provided statements about two inservice 
stressor events.  The first involved the suicide death of 
fellow airman after a self-inflicted gun shot wound in June 
1976 while the Veteran was stationed in Maine, and second 
event involved the Veteran being accused of a homosexual 
rape.  A review of record shows that Joint Service Research 
and Records Center (JSRRC) has provided information 
consistent with the Veteran's statements that a fellow airman 
committed suicide while the Veteran was stationed in Maine.  
See April 2008 memorandum on PTSD Stressor Concession.  The 
Veteran's reports of being accused of rape have not been 
verified. 

Since VA has conceded that the Veteran has at least one 
verified inservice stressor event, the remaining questions on 
appeal regarding the claim for service connection for PTSD 
are (1) whether there is medical evidence establishing a 
diagnosis of PTSD as defined in DSM-IV, and (2) whether there 
is medical evidence of nexus between the diagnosis and the 
verified in-service stressors.  

The record contains conflicting evidence as to whether the 
Veteran has a diagnosis of PTSD as defined in DSM-IV.  Here, 
there is medical evidence that shows a diagnosis for PTSD, 
and there is medical evidence that rules out a diagnosis of 
PTSD.  

A review of the record shows that at the time of his 
separation from service, the Veteran indicated he had 
experienced depression and excessive worry while in service.  
See April 1981 report of medical history.  On the report of 
the April 1984 examination prior to separation, the Veteran 
received a normal psychiatric evaluation.  The examiner noted 
that the Veteran had excessive worry due to his 
administrative separation, with no complications and no 
sequelae (NCNS). 

The Veteran's post-service treatment records show he first 
sought mental health treatment in 1987 at Mount Sinai 
Hospital in Chicago for alcohol and substance abuse problems.  
The record shows that since 1987, the Veteran has been 
admitted into seven resident substance abuse programs.  

A December 2004 mental health assessment for admission into a 
VA mental health domiciliary program shows that the Veteran 
had a previous diagnosis for substance induce mood disorder 
and at the time of the evaluation, he had a diagnosis for 
depressive disorder.  A subsequent VA mental health treatment 
record shows the Veteran reported a significant experience 
where he "saw a buddy in service kill himself," but the 
record shows that the Veteran had a negative screening for 
PTSD at that time.  The Veteran was diagnosed with depressive 
disorder.

The record next shows that the Veteran was first diagnosed 
with PTSD in 2006 by a psychology extern at the Student 
Counseling Center at Marquette University.  The record 
contains four medical statements from the treating 
pscyhotheraphist, and these four statements are co-signed by 
the supervising psychologist.  It is noted that two of these 
statements were provided while the Veteran was being treated 
by the same psychology extern (now a psychology intern) at 
the VA Medical Center in Milwaukee. 

Collectively, in these statements, the psychology intern 
notes that he has been treating the Veteran for PTSD and 
depression, since May 2006.  In the correspondence, the 
psychology intern observed that the Veteran's PTSD symptoms 
were manifested by re-experiencing traumatic event, numbing, 
increased arousal, and persistence avoidance.  The psychology 
intern found that the Veteran meets the DSM-VI criteria for a 
diagnosis of PTSD associated with two reported traumatic 
events in service - finding the body of his fellow airman 
after he had committed suicide and being accused of a 
homosexual assault.  The psychology intern noted that the 
Veteran reported feeling like "something was wrong with 
him" since his discharge, and the psychology intern opined 
that he was likely experiencing psychological difficulties 
due to the traumatic events.  

The record also shows that the Veteran was afforded a VA 
psychiatric examination in conjunction with his claim.  In 
that examination report, the examiner noted that a review of 
the claims folder shows the Veteran complained of excessive 
worry at the time of his discharge and VA has verified the 
inservice stressor event regarding the suicide of a fellow 
airman.  The examiner also noted the Veteran's history of 
polysubstance abuse.  The VA examiner noted the Veteran's 
account of an airman who wanted to stay on his couch who 
later sot himself.  The Veteran stated that the following day 
he learned the airman had shot himself.  The Veteran stated 
"he didn't come to the door" and "[t]he next day, I found 
out he was dead."  

In the examination report, the VA examiner noted that when 
the Veteran was asked to discuss his symptoms as related to 
the airman's death, the Veteran reported subjective 
complaints of auditory and visual hallucinations of the dead 
airman, but no other additional symptoms.  On mental status 
examination, the VA examiner observed that the Veteran 
demonstrated a general unremarkable examination, with the 
exception of a slight decrease in short-term recall and 
social judgment.  The VA examiner noted the medical findings 
contained in the VA treating intern's statements, but 
disagreed with the intern's conclusion, finding instead that 
the Veteran did not exhibit a significant number of symptoms 
to support a diagnostic classification of PTSD.  
Additionally, the VA examiner noted that no other medical 
evidence of record showed complete diagnostic criteria for a 
diagnosis of PTSD.  The VA examiner diagnosed the Veteran 
with a psychotic disorder and a personality disorder.  

After a review of the Veteran's VA treatment records, the 
psychology intern's medical statements, and the VA 
examination report, the Board concludes that the Veteran does 
not have a diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125.  In addition, the Board finds that the VA treatment 
records and VA examination reports are more probative than 
the findings in the medical statements from the psychology 
intern.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the medical expert's knowledge 
and skill in analyzing the data, and the medical conclusion 
that he or she reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the Veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993).  The Board finds it pertinent that the psychology 
intern is only an intern, and not fully certified as a 
treating psychologist.  Although the four favorable medical 
statements from the intern are co-signed by the supervising 
psychologist, the fact remains that it is the psychology 
intern who treats the Veteran and compiles the medical 
findings to formulate a diagnosis. 

The Board also notes that the psychology intern did not have 
full access to the Veteran's claims folder.  Even though the 
psychologist presumably had access to the Veteran's VA 
treatment records through the VA's electronic medical records 
system, he did not have access to the Veteran's service 
records or evidence that verified the Veteran's inservice 
stressor.  It is pertinent that the psychologist intern based 
the PTSD diagnosis on the Veteran reports of seeing the body 
of his friend, but during the VA examination report, the 
Veteran reported only "learning about" his friend's 
suicide.  The record has only verified that the Veteran's 
friend died of a self-inflicted gunshot wound while in the 
service.  A medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993). 

In contrast, the report of the VA examiner carries more 
weight.  It is based on review of the claims file. The VA 
examiner specifically indicated that the Veteran's 
psychiatric symptomatology did not meet the criteria for a 
diagnosis of PTSD.

The Board notes that findings of a medical professional are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992). Therefore, after a careful 
review of the Veteran's claims file the Board finds that the 
Veteran does not have a current diagnosis of PTSD.  Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability, there can be 
no claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection. Chelte v. Brown, 10 Vet. 
App. 268 (1997).

The Board notes that VA must reject a claim for service 
connection for PTSD when the preponderance of the evidence is 
against (1) the PTSD diagnosis, (2) the occurrence of the in-
service stressor, or (3) the link between the current 
condition and the in-service stressor.  In this instance, as 
noted, the evidence is against the diagnosis of PTSD.   The 
only favorable diagnosis of PTSD comes from a psychology 
intern.  This opinion has limited probative value, since the 
psychology intern is not a qualified doctor.  The Board finds 
that this diagnosis is outweighed by the medical conclusion 
by the VA examiner that the Veteran's psychiatric 
symptomatology does not meet the requirements for a diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125.  As such, the 
Board finds that the preponderance of the evidence is against 
a diagnosis of PTSD.  For these reasons, the claim for 
service connection for PTSD must be denied.

The Board also has carefully reviewed the medical evidence to 
see if the Veteran's diagnoses of a depression, psychotic 
disorder, and personality disorder were related to military 
service.  Here, the psychology intern has diagnosed the 
Veteran with depression.  He indicates that the condition is 
linked to the Veteran's service based on the Veteran's 
reports that he knew something "was wrong" with him at the 
time of his discharge.  An opinion based solely on the 
Veteran's reports of in-service injury, which are not 
corroborated by the service treatment records on file cannot 
support a grant of entitlement to service connection.   See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a medical 
opinion based on unsubstantiated history, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty needed for a service 
connection finding).  

In the instant case, the report of medical history from the 
time of the Veteran's discharge shows that the Veteran had 
excessive worry due to the nature of his discharge, and it 
did not show evidence of a chronic disorder.  The 
contemporary evidence at the time of the Veteran's separation 
is more probative than the later statements he has provided 
during treatment.  

Additionally, the record does not show a continuity of 
symptomatology (or treatment) for depression following 
service which ended in 1971.  The first showing of depression 
was no until 1998, seventeen years after the Veteran's 
discharge.  A lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claims.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Based on a review of the medical evidence, the VA examiner 
diagnosed the Veteran with psychotic disorder and personality 
disorder.  The VA examiner found that the Veteran's psychotic 
disorder was likely related to a variety of factors that 
included his history of polysubstance abuse, but a more 
specific etiology was not possible without resorting to mere 
speculation.  It is noted that when a medical opinion is 
speculative in nature, it cannot be used to support a finding 
of service connection.  See 38 C.F.R. § 3.102.  The VA 
examiner opined that the Veteran's personality disorder was 
less likely than not related to his service. 

Based on the totality of the evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD and depression.  As stated above, the evidence 
does not indicate that the Veteran has a clear diagnosis of 
PTSD.  Furthermore, the evidence does not support a finding 
that any diagnosed psychiatric disorder is related to 
service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  Here, however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Disability involving the Left Foot and Toes 

The Veteran seeks service connection for disability involving 
the left foot and toes.  The Veteran asserts that disability 
involving current problems with the foot and toes on his left 
lower extremity is related to foot conditions that he sought 
treatment for while in service. 

A review of the record shows the Veteran sought treatment for 
foot-related conditions during his service.  On an August 
1978 treatment record, it is noted that the Veteran 
complained of left foot pain.  He was diagnosed with calluses 
and given an order to receive new boots.  A May 1979 
treatment record shows the Veteran presented with complaints 
of left heel pain stemming from an injury incurred while 
playing ball.  He was diagnosed with a bruised left heel.  
The report of the April 1981 examination prior to separation 
shows the Veteran's feet were evaluated as normal.  On an 
associated report of medical history, the Veteran checked the 
box "YES" next to the question asking about history of foot 
trouble.  A May 1981 treatment record shows the Veteran was 
treated at the Wart Clinic and that he had warts removed on 
his heel. 

The Veteran's VA treatment records show that subsequent to 
service, the Veteran complained of left foot pain and he was 
treated for calluses beginning in October 1996.  In November 
2005, the Veteran underwent corrective surgery for hammer 
toes on his left foot.  The treatment records show he had an 
arthroplasty of the second to fourth toes on the left foot.  
Subsequent VA treatment records note that after the surgery, 
the Veteran continued to have significant discomfort in his 
left foot, but further surgical treatment was not 
recommended.  The Veteran continues to receive treatment for 
left foot pain, and for calluses, bilaterally.  None of these 
treatment records indicates an etiology for the Veteran's 
left foot and toes disability. 

In October 2008, the Veteran was afforded a VA examination to 
identify the nature and likely etiology of any disorder 
involving the left foot and toes.  The examiner noted that 
the Veteran reported that his left foot problems began in 
service when he had problems with calluses on his foot and 
that he has experienced foot pain since service.  The Veteran 
reported that he underwent debridement of the calluses in the 
distal plantar aspect of his foot and that he received some 
type of spray as treatment. The examiner noted that he 
reviewed the Veteran's service treatment records and post-
service treatment records.  

On physical examination, the VA examiner observed there was 
evidence of pes planus, hallux valgus, bunions, and 
hammertoes.  The Veteran had well-healed surgical scars over 
the dorsum of his left foot.  There was evidence of callus 
formation on the left foot.  The examiner noted that the 
Veteran's gait shifts primarily to the left due to his right 
side weakness from multiple sclerosis.  X-ray results of the 
left foot revealed hallux valgus deformity with a bunion and 
hammertoe deformities with fusion of the middle 
interphalangeal joints of the second through fourth toes.  
The examiner diagnosed the Veteran with pes planus, hallux 
valgus, hammertoes, surgical correction of hammertoes, and 
calluses.  The VA examiner opined that it was unlikely that 
any left foot treatment that the Veteran received in service 
directly caused or aggravated his current condition.  In 
support of his conclusion, the examiner noted that while the 
Veteran did develop a callus on his left foot while in the 
service, there was no documentation of ongoing treatment 
during service and no documentation that he required surgical 
debridement of calluses in service.  Additionally, the 
examiner noted that the Veteran had not sought care for 
chronic left foot problems for many years after service. 

Based on the evidence of record, the Board finds that the 
preponderance of the medical evidence is against a finding 
that disability involving the foot and toes of the Veteran's 
left lower extremity is related to service.  

First, there is no medical evidence showing that the Veteran 
had a chronic left foot and toes disability until 2005.   See 
38 C.F.R. § 3.303.  Although the Veteran asserts that he 
sought treatment for left foot problems in 1986 at Mount 
Sinai Hospital, there are no records confirming any treatment 
then.  The evidence does show he received treatment for 
calluses earlier than 2005, but none of those treatment 
records indicate the Veteran had a chronic condition.  
Moreover, even if the Veteran did not seek continuous 
treatment starting in 1986, it is still five years after his 
discharge from service.  Id. 

Additionally, the record lacks medical evidence establishing 
a possible relationship between the Veteran's current 
disability and his period of active service.  The VA examiner 
found that the Veteran's current foot and toe problems are 
not related to any foot condition that he sought treatment 
for while in service.  Even though the VA examiner 
erroneously noted that the Veteran had not been treated for 
any left foot and toe condition prior to 2005 (as there is 
evidence he sought treatment for calluses prior to 2005), the 
examiner correctly noted that there was no evidence of a 
chronic left foot condition at the time of separation or 
until many years after service.  

Other than the Veteran's lay assertions that his disability 
is related to his service, the record is devoid of any 
competent evidence indicating a link between the current 
disability and service.  Although the Veteran is competent to 
attest to facts surrounding his claim, as a lay person, he is 
not competent to offer medical opinions that require medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, to the extent, his statement contains 
a diagnosis or a medical opinion regarding etiology of his 
current left foot disability, such statements are not 
competent or persuasive evidence.  

In sum, the record does not show that the Veteran sought 
treatment for a chronic left foot or toe problem in service 
or until years afterward.  The VA examiner opined that the 
Veteran's left foot and toe problems were not caused or 
aggravated by any treatment he received in service.  The 
record lacks competent medical evidence linking the Veteran's 
current condition to his service.  The preponderance of the 
medical evidence is against a finding that the Veteran has a 
current disability involving the left foot and toes that is 
related to service.  As the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).  The Veteran's claim must be denied.  



Low Back Disorder 

The Veteran claims entitlement to service connection for a 
low back disorder he asserts is from injuries he incurred 
while playing sports in service.  

During service, the Veteran presented twice for medical 
attention for complaints of back pain.  An August 1978 
treatment record shows the Veteran reported that he hurt his 
back while playing ball.  The Veteran was diagnosed with low 
back strain.  A May 1979 treatment record shows the Veteran 
again reported he hurt his back while playing ball.  He was 
diagnosed with a contusion of the lower back.  The report of 
an April 1981 examination prior to separation shows the 
Veteran's spine was evaluated as normal.  There was no 
evidence of a chronic low back injury. 

The Veteran stated that he first sought treatment for his 
lower back ten years after his discharge from service.  The 
first post-service medical evidence of complaints of low back 
pain is not shown until 2002, when he began seeking treatment 
for low back pain at VA Medical Centers in North Chicago.  
The record shows the Veteran continued to seek VA and private 
treatment for back pain.   

Several VA and private treatment records show the Veteran 
reported additional injuries to his low back.  An August 2003 
private treatment record shows that the Veteran associated 
his symptoms of back pain with a work-related injury from the 
previous April.  In a later treatment record, it was noted 
that the Veteran reported he has not felt the same since 
April when a co-work grabbed a hold of him and he felt a 
'snap' in his back.  In a December 2003 VA treatment record, 
it was noted that the Veteran associated the onset of his 
back pain from a back injury that he sustained earlier in the 
year from pulling heavy bags of soil.  A December 2004 VA 
treatment record shows the Veteran was injured while lifting 
at his job. 

In August 2005, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted the Veteran's medical history of low back pain 
and his current complaints of low back pain.  The examiner 
also noted that x-ray film revealed no evidence of bone 
abnormality or vertebral body narrowing.  The examiner 
diagnosed the Veteran with low back strain and opined that it 
was not related to his service.  In support of his 
conclusion, the examiner noted there was no evidence of 
chronic condition in service and that there was evidence of 
additional back injuries two decades after his discharge. 

Additional treatment records show that the Veteran continues 
to seek treatment for low back pain.  In several of the 
treatment records, it is noted that the Veteran reported the 
onset of his low back pain was in service.

In the instant matter, the Veteran's service treatment 
records show that the Veteran was treated for lower back 
injuries in August 1978 and May 1979.  The Veteran's service 
treatment records do not show any other complaint or 
treatment for an injury related to his lower back.  The 
medical evidence also shows that the Veteran does have a 
diagnosis of low back strain and recent complaints of low 
back pain.  
What the medical evidence does not show is that there is a 
link between the lower back episode in service and the 
Veteran's present lower back condition.  In fact, the weight 
of the medical evidence is against such a claim. 

First, the record does not show a continuity of 
symptomatology (or treatment) following service and prior to 
2002, when the record indicates that Veteran first sought 
treatment for complaints of low back pain.  Notably, a 
lengthy period of time between service and the first post 
service clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Second, there is no medical evidence that supports a finding 
that the Veteran's current low back strain is related to his 
service.  The August 2005 VA examiner opined that the 
Veteran's low back condition was not related to his service.  
The examiner noted that there was no evidence of a chronic 
low back condition in service and the examiner also noted 
that there was evidence of intervening back injuries since 
service.  There is no other medical opinion of record. 

Although some of the post-service treatment records contain a 
treating clinician recording the Veteran's report that his 
current low back condition had an onset in service, such a 
recording is nothing more than a recitation of the Veteran's 
belief and does not illustrate a well thought out medical 
conclusion.  It is noted that a bare transcription in a 
medical record of the Veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As such, the treatment notations are not competent 
evidence in linking any present low back condition with 
service.  

The Board has considered the Veteran's lay assertions that 
his current disability had an onset in service.  It is noted 
that the Veteran is competent to attest to his observations 
of his disability, such as the onset of symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and that competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.   See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).   

Here, the weight of the medical evidence is against the 
claim.  The medical evidence contemporary to the time of the 
Veteran's discharge does not confirm his assertions.  Rather, 
the April 1981 separation examination report shows that at 
the time of his discharge, there is no indication of chronic 
low back condition.  The Board finds the separation 
examination to be very probative evidence against the Veteran 
as it is very close in time to the date in question.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by a veteran).  Moreover, the medical 
evidence indicates at least two intervening work-related 
injuries as the cause of the low back problem.  This is all 
medical evidence against a finding that the current 
disability is related to service.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's lower back strain was 
incurred in or related to his service.  Consequently, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.   38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Multiple Sclerosis 

The Veteran claims entitlement to service connection for 
multiple sclerosis.  He asserts that he first felt numbness 
and tingling in his legs while in service, and that it may be 
related to mononucleosis acquired in service.

A review of the Veteran's service treatment does not show any 
complaints, treatment or diagnosis for multiple sclerosis.  
An April 1975 treatment record shows test results that 
confirm diagnosis for monocuclosis.  The report of an April 
1981 examination prior to separation shows the Veteran's 
musculosketal and neurologic systems were evaluated as 
normal.  None of the service records show that the Veteran 
complained of any numbness or tingling in his extremities 
during service.  

The post-service treatment records show that the Veteran was 
first diagnosed with multiple sclerosis in 2004 after he 
developed severe right side numbness and weakness.  In a May 
2005 VA treatment record, it was noted that the Veteran 
stated that the numbness first began in April 2003 after a 
work-related incident.  Later VA and private treatment 
records show that the Veteran reported the onset of numbness 
and tingling was in service.  The record contains a June 2007 
MRI results that confirms the Veteran has symptoms consistent 
with multiple sclerosis.   

The record contains a September 2007 statement from the 
Veteran's friend, in which she reported that she knew the 
Veteran in 1980 and she observed that the Veteran exhibited 
an unsteady gait with right side weakness at times.  She also 
reported that the Veteran would complain of tingling, 
numbness and muscle spasms on his right side. 

The record also contains a January 2008 medical statement 
from the Veteran's treating VA neurologist.  In that 
statement, the VA neurologist noted that "[b]y history, his 
first symptom onset was in 1976, when he suffered bilateral 
distal upper and lower extremity tingling dysesthesias, which 
subsequently waxed and wane.  This is consistent with sensory 
myelitis in the spinal cord."  The VA neurologist noted that 
the Veteran reported these symptoms occurred while he was in 
service and the report of the Veteran's symptoms was 
supported by a witness account.  

In October 2008, the Veteran underwent a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted the Veteran's medical history, and he noted 
that the Veteran reported the onset of multiple sclerosis was 
in service when he experienced numbness and tingling 
sensations.  The examiner noted the findings from physical 
examination.  The examiner diagnosed the Veteran with 
multiple sclerosis, and it was noted that the onset of the 
condition was uncertain because of the unusual course of 
symptomatology reported by the Veteran.  The VA examiner 
stated that he could not state with any degree of medical 
certainty that the onset of multiple sclerosis occurred in 
service.  Nor could the VA examiner determine with any degree 
of medical certainty that the Veteran's multiple sclerosis 
had an onset before the symptoms leading to his diagnosis in 
2004.  The examiner stated the following in support of his 
conclusion.  

What is unusual however is the patient reports that 
the tingling of his hands and feet that occurred 
back in basic training were: (a) Persistent, (b) 
Unchanging over time and (c) In fact progressive 
over time.  This would be unusual for MS to have a 
constant invariable course over almost 20 years 
until diagnosis of MS was made.  In fact, [the 
treating VA neurologist's] current diagnosis in the 
MS Clinic at the Zablocki VA is of "relapsing-
remitting multiple sclerosis", which unlike 
chronic progressive MS, consists of fluctuations in 
course such that an exacerbation of MS is typically 
followed by a remission.  Thus, this does not 
comport with the [V]eteran's own indication that 
his MS symptoms have been steady ever since 
[service]. 

The report of the October 2008 VA examination, page 3. 

In the instant case, the Veteran seeks service connection for 
multiple sclerosis.  The record also shows that the Veteran 
was first diagnosed with multiple sclerosis in 2004, well 
beyond the first seven years after his discharge from 
service.  It is also noted that the record does not contain 
any medical evidence from the late 1980s that shows the 
Veteran experienced symptoms of multiple sclerosis.  See 
38 C.F.R. § 3.307, 3.309.  He has provided statements, 
however, that he experienced numbness and tingling sensations 
in his extremities and right side weakness in service.

Here, the crux of the matter is whether the weight of the 
medical evidence supports a link between the diagnosed 
multiple sclerosis and the Veteran's period of service.  The 
record contains two conflicting medical opinions regarding 
the onset of the Veteran's disability.  The January 2008 
medical statement from the VA neurologist shows the onset of 
the Veteran's multiple sclerosis occurred in service; 
whereas, the October 2008 VA examination report excluded the 
medical possibility of an onset in service.  

In such instances, the Board must determine the credibility 
and weight to be attached to each opinion.  An evaluation of 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  Guerrieri v. Brown, 4 Vet. App. 
467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

After reviewing all the evidence, the Board finds that the 
October 2008 VA examiner's medical conclusion is more 
probative, because it provides a thorough rational that 
consists of a complete review of the Veteran's medical 
records, including his reported medical history.  Both 
medical opinions were provided by neurologists, whom 
presumably share similar qualifications in evaluating the 
Veteran's multiple sclerosis.  The determination of the more 
probative medical opinion must be based on factors each used 
to reach it.  

Here, both medical opinions were significantly based on the 
Veteran's reported medical history of his disability.  The 
Veteran, however, appears to have provided significantly 
different medical histories to each.  The VA neurologist 
noted that the Veteran reported his symptomatology has waxed 
and waned since service; whereas, the VA examiner noted that 
the Veteran reported a steady continuity of symptoms since 
service.  As noted in both medical statements, only a 
fluctuating course of exacerbations of symptoms followed by 
remission of those symptoms is typical of the Veteran's form 
of relapsing-remitting multiple sclerosis.  

Each medical opinion uses the Veteran's reported history as a 
substantial premise used in support of the medical conclusion 
reached.  In light of the inconsistent accounts of the 
progression of his symptomatology, the Board, however, is 
unable to afford the Veteran's statements any probative 
value, and in this regard, his statements cannot be used to 
support either medical opinion.  The Board must look to the 
other factors considered in forming the opinions to determine 
their respective probative value. 

Other than the Veteran's reported history, the VA neurologist 
who provided the January 2008 opinion shaped his medical 
opinion from a review of "some military service records" 
and the reported observations of the Veteran's friend.  As 
noted above, the service treatment records do not show any 
complaints for numbness, tingling or weakness of the 
extremities during service.  Although the friend is competent 
to attest to the Veteran's symptoms that she observed, the 
record does not confirm these symptoms occurred during 
service and her statements have limited probative value. 

In contrast, the October 2008 VA examiner reviewed the entire 
claims folder, including the VA neurologist's medical 
statement, the friend's statement and the post-service 
treatment records.  The VA examiner provided a thorough 
rational in support of his conclusion that he could not 
conclude with any degree of medical certainty that the 
Veteran's multiple sclerosis had an onset prior to 2004.  
Since the VA examiner's opinion is based on a review of the 
Veteran's entire medical record, as opposed to only a partial 
review of the record, the Board finds that the weight of the 
VA examiner's opinion is far greater.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (The Board may favor the opinion of 
one competent medical expert over that of another when there 
are adequate reasons and bases to support the determination 
reached).

The finding and opinion of the VA examiner is well supported 
by a rationale based on a full review of the record, and as 
such carry more probative weight than the statement from the 
VA neurologist.  Although, the Board is not free to ignore 
the opinion of a treating physician, it is free to discount 
the probative value of that physician's statements.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the VA 
neurologist primarily based his medical opinion on the 
Veteran's reported history, which has been discredited, and a 
partial review of the record.  The Board finds that VA 
neurologist's January 2008 opinion carries little weight in 
regard to the onset of the Veteran's multiple sclerosis, and 
is outweighed by the VA examiner's November 2008 opinion. 
 
Additionally, the Board has considered the Veteran's 
assertions that his multiple sclerosis is related to a 
monocuclosis infection incurred during service.  A general 
internet search shows that the medical community has 
indicated a possible link between Epstein-Barr virus (EBV), 
which often causes monocuclosis, and the onset of multiple 
sclerosis.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence, 
however, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998); 38 C.F.R. § 3.159(a)(1); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Such evidence is clearly general and inconclusive.  Other 
than the Veteran's assertions, there is no competent medical 
evidence of record that establishes a link between the 
Veteran's inservice monocuclosis and his multiple sclerosis.  

While the Veteran can competently attest to facts that 
occurred in service, as a layperson without any medical 
training and expertise, the Veteran is simply not qualified 
to render a medical opinion on etiology of a currently 
diagnosed disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions); see also 38 C.F.R. § 3.159(a)(2) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  

In sum, the record shows that the Veteran was diagnosed with 
multiple sclerosis in 2004.  Although the Veteran has 
provided statements regarding the progression of his 
symptomatology, these statements have been inconsistent and 
cannot be used in support of the medical opinions.  The more 
probative medical opinion is against a finding that multiple 
sclerosis had an onset prior to 2004.  Since the weight of 
the medical evidence is against a link between the Veteran's 
multiple sclerosis and his service, the claim must be denied.  
38 C.F.R. § 3.303(d); see Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for psychiatric disorder, 
to include PTSD and depression, is denied. 

Entitlement to service connection for low back disorder is 
denied. 

Entitlement to service connection for disability involving 
the foot and toes on the left lower extremity is denied. 

Entitlement to service connection for multiple sclerosis is 
denied



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


